357 F.2d 334
Peter Young KRETZMER, Appellant,v.R. P. BALKCOM, Jr., Warden, Georgia State Prison, Appellee.
No. 22842.
United States Court of Appeals Fifth Circuit.
March 14, 1966.

Peter Young Kretzmer, Reidsville, Ga., for appellant.
Arthur K. Bolton, Atty. Gen., Peyton S. Hawes, Jr., Asst. Atty. Gen., Atlanta, Ga., for appellee.
Before RIVES and GEWIN, Circuit Judges, and ALLGOOD, District Judge.
PER CURIAM:


1
The decision of the District Court is affirmed. The District Court properly found that appellant, after conferring with counsel of his own choosing, voluntarily entered a plea of guilty to the charges against him. It further appears to this court that the appellant has failed to exhaust his available State remedies.


2
Affirmed.